AMENDED JUDGMENT
Restani, Judge:
This case having been submitted for decision and the Court, after deliberation, having rendered a decision therein; now, in conformity with that decision,
It is hereby ordered: that the court affirms the results of the remand determination rendered in compliance with Slip Op. 93-202, issued herein. Plaintiffs dumping margin for the period of April 1, 1981—March 31, 1982 shall be 5.22%. Plaintiffs dumping margin for the period April 1, 1982—March 31, 1983 shall be 5.45%, as determined by the Secretary.